Case 12-41823        Doc 40     Filed 10/26/18     Entered 10/26/18 08:56:40          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 41823
         Ruth A Taplet

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/22/2012.

         2) The plan was confirmed on 01/14/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/25/2016.

         5) The case was Dismissed on 04/06/2017.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 72.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-41823            Doc 40    Filed 10/26/18    Entered 10/26/18 08:56:40                 Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $19,989.00
           Less amount refunded to debtor                            $7.58

 NET RECEIPTS:                                                                                     $19,981.42


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,500.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $806.88
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,306.88

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as Agent   Unsecured         885.00        802.55           802.55           8.82        0.00
 AT&T Mobility II LLC              Unsecured           0.00        216.72           216.72           0.00        0.00
 Internal Revenue Service          Priority       1,600.00       1,127.91         1,127.91      1,127.91         0.00
 Internal Revenue Service          Unsecured           0.00          0.00           442.04           0.00        0.00
 Jefferson Capital Systems LLC     Unsecured         993.00        749.97           749.97           8.24        0.00
 LVNV Funding LLC                  Unsecured         117.00           NA               NA            0.00        0.00
 National Auto Finance Co          Secured       13,541.38     13,041.38        13,041.38      13,041.38    1,455.36
 PLS Payday Loan Store             Unsecured      1,000.00            NA               NA            0.00        0.00
 Resurgence Financial LLC          Unsecured      2,434.00       2,103.50         2,103.50          23.11        0.00
 Resurgent Capital Services        Unsecured         927.00        884.97           884.97           9.72        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 12-41823        Doc 40      Filed 10/26/18     Entered 10/26/18 08:56:40             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $13,041.38         $13,041.38           $1,455.36
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $13,041.38         $13,041.38           $1,455.36

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,127.91          $1,127.91              $0.00
 TOTAL PRIORITY:                                          $1,127.91          $1,127.91              $0.00

 GENERAL UNSECURED PAYMENTS:                              $5,199.75             $49.89              $0.00


 Disbursements:

         Expenses of Administration                             $4,306.88
         Disbursements to Creditors                            $15,674.54

 TOTAL DISBURSEMENTS :                                                                     $19,981.42


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/26/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
